DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASON FOR ALLOWANCE
Allowable Subject Matter
Claims 1-9, 11-16, 18-23, 25-36 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Li is an exemplary reference that closely approximates the applicant’s invention. Li discloses a method of including routing ID in a configuration information. However, Li does not disclose receiving, from a network entity, a downlink control plane message including updated configuration information for a Unified Data Management (UDM) entity in the network, wherein the updated configuration information includes a routing ID for the UDM entity; determining whether a universal subscriber identification module (USIM) of the UE supports one or more parameters stored in the USIM to be updated; based at least in part on the determination, storing the received configuration information in at least one of: the USIM when the USIM supports the one or more parameters to be updated; or memory of the UE when the USIM does not support the one or more parameters to be updated; generating an identifier for the UE based at least in part on the stored updated configuration information, wherein the identifier includes a subscription concealed identifier (SUCI), wherein the SUCI includes the routing ID for the UDM entity received in the updated configuration information; and transmitting, to the network entity, at least one message using the generated identifier.


Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646